DETAILED ACTION

This office action is in response to the application filed on 07/23/2021.  Claims 1-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawings filed on 107/23/2021 are objected to under 37 CFR 1.83(a).  Figures Fig.1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/23/2021 and 04/18/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-10, 17-21 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Cousineau et al. (WO2017/071977A1, hereinafter Cousineau).
	Claim 1, Cousineau teaches a conversion system (e.g., see Fig. 1-14), comprising: 
N power converters, wherein each of the N power converters comprises a first side (e.g., the Va/ia side ) and a second side (e.g., the Vdci side), the first sides of the N power converters are electrically coupled in series, and currents flowing through the first sides of the N power converters are the same (e.g., the N bridge modules electrically coupled in series in the Va/ia side, see Fig. 1-2), and 
N controllers (e.g., the respective N bridge module controllers one-to-one corresponding to the N power converters), corresponding to the N power converters one to one, and each of the N controllers comprises: 
a common-mode voltage loop, configured to receive a voltage reference signal (e.g.,                         
                            
                                
                                    [
                                    V
                                    d
                                    c
                                    /
                                    N
                                    a
                                    ]
                                
                                
                                    2
                                
                            
                        
                     ) and a voltage feedback signal (e.g., Vdci), and output a given signal (e.g.,iacActif, see Fig. 5-6); and 
a current loop, configured to receive the given signal, a current reference signal (e.g., iref) and a first side current (e.g., imes, imes being measured ia, see  Fig. 1-3)(Examiner Note:  imes being translated as Iesc in the English translated attached with the Prior art) of a corresponding power converter, and output a common-mode control signal (e.g., Vm) to modulate a first side voltage of the corresponding power converter (e.g., the input side voltage of the corresponding module i being modulated as function of the corresponding Vm, see Fig. 5-6), wherein N>=2, and N is an integer.
Claim 2, Cousineau teaches the limitations of claim 1 as discussed above.  It further teaches that wherein an information transmission structure among the N controllers is a balanced diagram (e.g., the balanced communication structure of the information transmission of the N controllers, see Fig, 1, 3-4, 8-14).
Claim 3, Cousineau teaches the limitations of claim 2 as discussed above.  It further teaches that wherein the balanced diagram is a unidirectional ring network or a bidirectional ring grid (e.g., the ring grid structure 72, …, 80, 84, see Fig. 1, 3-4, 8-14), a bidirectional ring grid or a star grid.
Claim 4, Cousineau teaches the limitations of claim 1 as discussed above.  It further teaches that wherein an information transmission structure between the N controllers is a spanning tree (e.g., the information transmission of the N controllers formed by the spanning tree structure of 152, …, 160, 72, …, 80, 84, see Fig. 1, 3-4, 8-14).
Claim 5, Cousineau teaches the limitations of claim 4 as discussed above.  It further teaches that wherein the spanning tree is of a chain type (e.g., the information transmission of the N controllers formed by the spanning tree structure of 152, …, 160, 72, …, 80, 84, see Fig. 1, 3-4, 8-14) or a broadcast type.
Claim 6, Cousineau teaches the limitations of claim 4 as discussed above.  It further teaches that wherein the N controllers comprise (N-1) controllers (e.g., controller i of module i) and a first controller (e.g., the N-1 controllers other than controller i), each of the (N-1) controllers comprises 
a calculation unit (e.g.,                         
                            
                                
                                    [
                                    X
                                    ]
                                
                                
                                    2
                                
                            
                            )
                        
                    , which is configured to take an average value (e.g.,                         
                            
                                
                                    [
                                    V
                                    d
                                    c
                                    /
                                    N
                                    a
                                    ]
                                
                                
                                    2
                                
                            
                        
                     )  of a second side voltage (e.g., Vdci of the module  i) of a corresponding power converter  and a second side voltage of at least one other power converter (e.g., the respective Vdc value of the corresponding N-1 modules other than module i), and use the average value as the voltage feedback signal, and the first controller uses a second side voltage (e.g., Vdci) of a corresponding power converter as the voltage feedback signal (e.g.,                         
                            
                                
                                    [
                                    V
                                    d
                                    c
                                    /
                                    N
                                    a
                                    ]
                                
                                
                                    2
                                
                            
                             
                            c
                            o
                            m
                            p
                            r
                            i
                            s
                            i
                            n
                            g
                             
                            V
                            d
                            c
                            i
                             
                            f
                            o
                            r
                             
                            t
                            h
                            e
                             
                            m
                            o
                            d
                            u
                            l
                            e
                             
                            i
                            ,
                             
                            s
                            e
                            e
                             
                            F
                            i
                            g
                            .
                             
                            5
                            -
                            6
                            )
                        
                    .
Claim 7, Cousineau teaches the limitations of claim 6 as discussed above.  It further teaches that wherein the calculation unit only takes an average value (e.g.,                         
                            
                                
                                    [
                                    V
                                    d
                                    c
                                    /
                                    N
                                    a
                                    ]
                                
                                
                                    2
                                
                            
                        
                     ) of the second side voltage of the corresponding power converter (e.g., Vdci of Module i) and second side voltages of other M power converters in the conversion system (e.g., the respective Vdcs of the  corresponding remaining N-1 modules other than vdci of module i), wherein N 3, 1 <M<(N-2), and M is an integer (e.g., see Fig. 5-6).
Claim 9, Cousineau teaches the limitations of claim 2 as discussed above.  It further teaches that wherein each of the N controllers comprises a calculation unit (e.g.,                         
                            
                                
                                    [
                                    X
                                    ]
                                
                                
                                    2
                                
                            
                            )
                        
                    , which is configured to take an average value (e.g.,                         
                            
                                
                                    [
                                    V
                                    d
                                    c
                                    /
                                    N
                                    a
                                    ]
                                
                                
                                    2
                                
                            
                        
                     ) of a second side voltage of a corresponding power converter (e.g., Vdci of Module i) and a second side voltage of at least one other power converter (e.g., the respective Vdcs of the  corresponding remaining N-1 modules other than vdci of module i), and use the average value as the voltage feedback signal (e.g., see Fig. 5-6).
Claim 10, Cousineau teaches the limitations of claim 9 as discussed above.  It further teaches that wherein the calculation unit only takes an average value of the second side voltage of the corresponding power converter (e.g., Vdci of Module i) and second side voltages of other M power converters (e.g., the respective Vdcs of the  corresponding remaining N-1 modules other than vdci of module i), wherein N 3, 1 M<(N-2), and M is an integer.
For method claims 17-21, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.




Allowable Subject Matter
Claims 8, 11-14, 15-16, 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claim 8, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein each of the (N-1) controllers further having a differential-mode voltage loop, which receives the voltage feedback signal, the second side voltage and a first side current of the corresponding power converter, and outputs a differential-mode control signal which is superimposed with the common-mode control signal to modulate the first side voltage of the corresponding power converter, and the first controller further comprises a differential-mode voltage loop, which receives the second side voltage and a first side current of the corresponding power converter, and outputs a differential-mode control signal which is superimposed with the common-mode control signal to modulate the first side voltage of the corresponding power converter.
For claims 11-14, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein each of the N controllers further having a differential-mode voltage loop, which receives the voltage feedback signal, the second side voltage and a first side current of the corresponding power converter, and outputs a differential-mode control signal which is superimposed with the common-mode control signal to modulate the first side voltage of the corresponding power converter.
  For claims 15-16, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,…  wherein the common-mode voltage loop further receives an active current feed-forward value at the first side of the corresponding power converter.
For claims 22-23, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… further having S4, outputting, by each of the (N-1) controllers according to the voltage feedback signal, the second side voltage and the first side current of the corresponding power 5converter, a differential-mode control signal which is superimposed with the common-mode control signal to modulate the first side voltage of the corresponding power converter.  
For claim 24, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the S2 further having: subtracting the voltage feedback signal from the voltage reference signal to obtain a fourth intermediate variable; performing proportional control on the fourth intermediate variable according to a first proportional coefficient to obtain a fifth intermediate variable; performing proportional control on the fourth intermediate variable according to a second proportional coefficient to obtain an eleventh intermediate variable; subtracting a local integral signal from a partial common-mode integral signal to obtain an integral error; performing proportional control on the integral error according to a third proportional coefficient to obtain a twelfth intermediate variable; adding the twelfth intermediate variable and the eleventh intermediate variable to obtain a thirteenth intermediate variable; performing integral control on the thirteenth intermediate variable to obtain the local integral signal; and adding the fifth intermediate variable, an active current feed-forward value of the corresponding power converter, and the local integrated signal to obtain the given signal; wherein the partial common-mode integral signal is obtained by performing weighted-average on the local integral signal generated by common-mode voltage loops in the other M controllers and the local integral signal generated by a common-mode voltage loop in a current controller, the other M controllers are neighbor controllers of the current controller.
Examiner's Note:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838